Citation Nr: 0611356	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-44 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II.


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1968 to 
August 1971.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a December 2003 rating decision by 
the Los Angeles, California Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claim for entitlement to service connection for 
diabetes mellitus, type II as a result of exposure to 
herbicides.


FINDING OF FACT

Diabetes mellitus, type II was not incurred in or aggravated 
by active military service and may not be presumed to have 
been incurred in active military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309(a), (e) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA must apprise the claimant of the evidence needed to 
substantiate the claims for benefits, and further allocate 
the responsibility for obtaining such evidence.  
Additionally, VA must advise the claimant to submit any 
evidence that pertains to the claims.  The law further 
provides that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

A rating decision dated December 2003 denied the veteran's 
claim for entitlement to service connection for diabetes 
mellitus, type II.  An October 2003 RO letter fully provided 
notice of elements of the evidence required to substantiate 
claims for service connection and whose responsibility it was 
to obtain such evidence.  The rating decision on appeal, the 
October 2004 Statement of the Case ("SOC"), and the 
December 2005 Supplemental Statement of the Case ("SSOC") 
provided the veteran with specific information as to why the 
claim was being denied and of the evidence that was lacking.  
The October 2004 SOC supplied the veteran with the complete 
text of 38 C.F.R. § 3.159(b)(1), concerning the need for the 
veteran to provide any evidence pertaining to the claim, and 
a March 2005 RO letter specifically asked the veteran to 
submit or identify any additional evidence in support of his 
claim.  The veteran responded in March 2005 describing his 
allegations of exposure and in December 2005 stating that he 
had no additional information to submit.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which placed two additional duties upon the VA.  Under 
Dingess/Hartman v. Nicholson, VA must also provide notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Although the RO did not advise the veteran of such 
information, because the claim of service connection is being 
denied, the questions of an appropriately assigned evaluation 
and the effective date for a grant of service connection are 
not relevant.  Proceeding with this matter in its procedural 
posture would not therefore inure to the veteran's prejudice.  


In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit his available medical records 
or authorize VA to obtain those records on his behalf.  The 
veteran indicated that he had been treated at the New 
Orleans, Louisiana VA Medical Center ("VAMC"), and the Long 
Beach, California VAMC, and treatment records were received 
and reviewed.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Because the evidence of record does 
not establish that the veteran's diabetes mellitus, type II 
is the result of an event, injury or disease in service, 
there is no duty to provide an examination or obtain a 
medical opinion.


The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support his claim, and the 
record is ready for appellate review.

Merits of the Claim

The veteran, who did not serve in Vietnam, argues that he 
incurred diabetes mellitus type II as a result exposure to 
herbicides during stateside service as a "procurement 
officer" with the U.S. Air Force at Eglin Air Force Base 
(AFB) in Florida.  

The preponderance of the evidence is against the claim and 
the appeal will be denied.  First, the Board accords no 
credibility to the veteran's report that he was exposed to 
herbicides while serving as a purchasing officer stationed in 
Florida.  However, assuming the veteran is credible as to 
such exposure, the veteran is clearly not competent to assert 
that the disorder was incurred as he claims.  See Holbrook v. 
Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental 
authority to decide a claim in the alternative.).

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (2002).  To establish service connection, 
there must be: (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Pond 
v. West, 12 Vet. App. 341, 346 (1999). 

A number of specific disabilities enumerated in the statute 
and in VA regulations, including diabetes mellitus, are 
presumed by law to have been incurred in service if shown to 
have been manifest to a degree of 10 percent or more within 
one year following the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).


With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulations (such as diabetes mellitus, type II) 
that become manifest within a particular period, if any such 
period is prescribed.  The law and applicable regulatory 
provisions pertaining to Agent Orange exposure, expanded to 
include all herbicides used in Vietnam, stipulate that 
diseases deemed by law to be associated with herbicide 
exposure may be presumed to be due to such exposure during 
active military, naval, or air service, even though there is 
no record of such disease during service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) (2005).  

In this case, however, the record does not support a grant of 
service connection for diabetes on a presumptive basis, as 
the veteran did not serve in Vietnam.  Moreover, post-service 
medical evidence shows that the veteran's diabetes mellitus, 
type II was not diagnosed until 1997, approximately 20 years 
after service.  

VA regulations provide that service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005).  
The preponderance of the evidence is against the claim of 
service connection on a direct basis.  Service medical 
records contain no reference to complaints or findings 
suggestive of diabetes mellitus or exposure to herbicides.  
Consequently, the veteran does not qualify for an award of 
service connection on a direct basis.

In support of his claim, the veteran submitted statements in 
December 2004 and March 2005 describing his alleged exposure 
to Agent Orange while stationed at Eglin AFB.  However, there 
is no competent evidence to indicate that the veteran was 
exposed to an herbicide agent during active military service.  
As noted above, the veteran did not serve in Vietnam or in 
any other location outside of the continental United States.  


The veteran makes essentially three assertions of occurrences 
of claimed herbicidal exposure.  First, he claims that he was 
exposed to herbicides while assigned as a "temporary duty 
officer" which required his participation as a search 
member, along with U.S. Customs agents from Pensacola, 
Florida for illegal drugs on C-130 and C-141 aircraft 
returning from Vietnam to Eglin AFB.  He states that these 
planes carried aircraft engines and parts and other cargo 
items being returned to U.S. for repair and maintenance.  
According to the veteran, all such cargo items were 
documented in the cargo manifest as having been directly 
involved in the Vietnam conflict.  The drug searches lasted 
several hours and involved intensive hand to hand searches of 
the cargo.

The veteran's assertion is patently incredible.  The veteran 
was a contract officer - his presumed training and expertise, 
as well as his documented duty assignment, indicates that he 
was involved in government contracting.  His service 
personnel record is devoid of any mention of any expertise 
whatsoever which qualifies him to act as a drug control 
agent, or one who was qualified to break down and search 
aircraft engines, parts and other cargo items for illicit 
drugs.  Further, it is patently incredible that an Air Force 
command structure at a major military installation, 
presumably with its own staff of law enforcement personnel, 
would task a contract officer to engage in such activities.  

The veteran also described his assignments as an 
"administrative contracting officer" which required his 
participation aboard C-130 aircraft at Eglin AFB during 
flight testing of new and developing "spray boom" [sic] 
equipment for the distribution of Agent Orange from fixed 
wing aircraft.  He also reports participation during the 
testing of "laser guided" bombs at Eglin AFB test ranges on 
captured North Vietnam army trucks and other vehicles 
previously exposed to Agent Orange in Vietnam.

The veteran was discharged from the Air Force in the pay 
grade of 0-3, and his Military Occupational Specialty 
("MOS") was a procurement officer.  While not in reliance 
upon the ultimate disposition of this matter, his 
responsibilities and access to such information in such a 
rank and MOS would not have placed him in the position to be 
an accurate reporter of such exposure to Agent Orange.  This 
was clearly not an assignment or grade level that would be 
expected to give him access to reliable information regarding 
the Government's use of such a drastic defoliation technique 
that was being used in a war environment.  In the absence of 
such information, an effort to document the claimed exposure 
at Eglin AFB is not warranted.  See 38 U.S.C.A. § 
5103A(a)(2); see also Wensch v. Principi, 15 Vet App 362 
(2001) (VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim).

Both of the veteran's accounts are likewise not worthy of 
belief.  As noted, the veteran's service personnel records 
are devoid of any mention of any specialized training, in any 
military areas apart from contracting - the operative fact in 
this regard is that the veteran is shown to be well qualified 
to participate, and was involved in purchasing, but not 
testing of equipment.  Given the well-known, and highly 
specialized knowledge required to assess weapons systems. it 
is wholly inconceivable that the Air Force would task one 
junior officer schooled in purchasing equipment (i.e., 
essentially an accounting function) with testing requiring 
scientific data assessment.  

The veteran's account of participation during the testing of 
"laser guided" bombs at Eglin AFB test ranges on captured 
North Vietnam army trucks and other vehicles presumably 
exposed to herbicides in Vietnam is also patently incredible.  
Apart from the fact that the veteran is not shown to have had 
any specialized training or expertise in weapons testing 
engineering, the veteran would have the Board believe that 
the U.S. Government expended transportation and financial 
resources retrieving detritus from the battlefield in 
Southeast Asia, only to blow it up in Florida.  

The veteran's assertion of his claimed exposure to herbicides 
is thus incredible.  However, assuming, for the sake of 
argument, that the veteran had the temporary duties for which 
he was not qualified as above, there is no evidence other 
than the veteran's mere speculation that the veteran was then 
exposed to herbicides.  

Further evidentiary development is clearly unwarranted in 
this case.  The operative fact in this case is the claimed, 
in-service, stateside herbicide exposure is the product of 
the veteran's surmise - that certain objects he may have 
touched or been  in proximity to where in Vietnam, and 
therefore were exposed to herbicides, and therefore, the 
diabetes mellitus which was diagnosed many years after 
service is end result.

In Pearlman v. West, 11 Vet. App. 443 (1998), it was held 
that that a widow's repetition of her deceased husband's 
account of his in-service exposure to mustard gas was 
presumed to be true for the purpose of establishing a well-
grounded claim, and then triggering VA' duty to assist under 
then-applicable law.  The facts here are not comparable - 
assuming the veteran's account is true, it would be an 
exercise in mere speculation for any authority to assess the 
exposure to herbicides.

It is well-settled that the Board may not resort to 
speculation in its fact-finding.  38 C.F.R. § 3.102; Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992).  For the Board to 
rely upon the veteran's account of such exposure would be 
such an exercise in speculation.

Finally, a layperson is not competent to provide evidence in 
matters requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  With regard to the veteran's 
own contention that his diabetes mellitus, type II is the 
result of exposure to herbicide agents in service, the 
veteran is a layperson, and lacks the medical expertise for 
his opinion in this matter to be competent medical evidence.

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that 
diabetes mellitus, type II was incurred in service or is in 
any way related to service.  Where a preponderance of the 
evidence is against a claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  38 
U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for diabetes mellitus, type II, is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


